             Case 4:20-mj-08748-N/A-DTF Document 6 Filed 06/04/20 Page 1 of 1



                                    MAGISTRATE JUDGE'S MINUTES
                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF ARIZONA – TUCSON
U.S. Magistrate Judge: D Thomas Ferraro            Date: June 4, 2020
USA v. Kiano Taliafero Williams                    Case Number: 20-08748MJ-001

U.S. Attorney: Heather Sechrist (duty)
Interpreter: Sandra Bravo                          Language: Spanish
Material Witness(es)
1 - Rodrigo Sotelo-Delgado (HOSPITALIZED); 2 - Javier Garcia-Rossete; 3 - Porfirio Garcia-
Rossete; 4 - Javier Solis-Ceron; 5 - Alcadio Velasquez-Fonseca; 6 - Elizabeth Gomez-Garcia
Material Witness(es) state true name(s) to be
1 - SAME; 2 - SAME; 3 - SAME; 4 - SAME; 5 - SAME; 6 - SAME
Material Witness(es): ☒ Present
                          ☒ Custody
INITIAL APPEARANCE – MATERIAL WITNESS(ES)
☒ Complaint Filed           Date of Arrest: June 2, 2020
☐ Warrant Other District          ☐ Financial Affidavit taken      ☐ NO Financial Affidavit taken
☐ Counsel waives reading of the Complaint/Indictment
☒ An Attorney is appointed to represent the material witness(es).
☒ Upon questioning of the alleged material witness(es), the Court finds that they are not citizens of
   the United States.
☒ Material Witness(es) shall be temporarily detained in the custody of the United States Marshal
   pursuant to ☒ 18§ 3142(f)           ☐ 18§ 3142(d)
        IT IS ORDERED: within 48 hours of this Order*, that the United States Attorney shall
schedule a date and time within 30 days of this Order for videotaping of the material witnesses and
shall file within 48 hours of this Order* notice of the date and time of said taping and the name of
each material witness to be videotaped. *IN THE CASE OF A JUVENILE MATERIAL WITNESS,
WITHIN 24 HOURS OF THIS ORDER.
        IT IS ORDERED that counsel raising objections during the video depositions must (1) note the
time and place on the videotape wherein the objection arose, (2) raise the objection before the district
court in a short pleading filed no later than the deadline for the filing of Motions in the matter, (3) be
prepared to roll the videotape at the exact point of any/all objections at the Motions hearing.
 Video Deposition is tentatively set for all day on Monday, June 29, 2020 and all day on
 Tuesday, June 30, 2020 starting at 8:30 A.M. in the Grand Jury Room.
 Margarita Bernal (CJA) is appointed counsel for material witnesses.


Recorded By Courtsmart                                                              IA/Mat Wit: 8 min
Deputy Clerk Rose Chavez                                                            Start: 1:14 PM
                                                                                    Stop: 1:22 PM
